--------------------------------------------------------------------------------

Exhibit 10.1
 
Retirement Agreement
 
This Retirement Agreement (“Agreement”) is by and between Compass Minerals
International, Inc. (“the Company”), by and on behalf of itself and the Company
Affiliates (as defined herein), and Angelo C. Brisimitzakis (“You”)
(collectively the “parties”). This Retirement Agreement shall become effective
as of the date You sign it, except as otherwise provided herein.
 
Whereas, You are currently employed by the Company as President and Chief
Executive Officer pursuant to an Employment Agreement dated May 11, 2006, as
amended by an Amendment to Employment Agreement dated December 19, 2008
(“Employment Agreement”); and
 
Whereas, the parties agree You will retire from the Company, effective December
28, 2012 (“Retirement Date”);
 
Now, therefore, in consideration of the promises, agreements, and releases in
this Agreement, the adequacy and sufficiency of which the parties hereby
expressly acknowledge, the parties agree as follows:
 
1.           The Company agrees:
 
a.             You shall receive the following through the Retirement Date: Your
Base Salary, Your benefits earned (including those under all qualified and
nonqualified compensation and benefit plans and programs in which You currently
participate), and reimbursement of Your business expenses properly incurred. In
addition, You will be eligible to receive Your 2012 performance based incentive
compensation, subject to attainment of applicable performance objectives to earn
such compensation and as otherwise provided herein. In addition, You shall be
eligible to participate in all benefit and other plans as if Your employment had
continued through December 31, 2012, or through the applicable date of payment,
as the case may be.
 
b.             Provided You execute and do not revoke a Company-approved Final
Release and Waiver of Claims on or before the Retirement Date:
 
(i)            The Company and/or one of the Company Affiliates (as defined
herein) will on the first payroll payment date of the Company after June 30,
2013 (but subject to ¶ 2.d. of this Agreement) provide You with a lump sum
payment in the amount of $1,648,000.00, which amount represents 2 times Your
highest Annual Base Salary rate during the 12 month period immediately preceding
the Retirement Date.
 
(ii)           The Company and/or one of the Company Affiliates (as defined
herein) will reimburse You for up to 18 months of any premium payments You make
for any COBRA coverage You elect for the first 18 months following the
Retirement Date, if any.
 
 
- 1 -

--------------------------------------------------------------------------------

 

(iii)          Your unvested Restricted Stock Units (according to the Company’s
records, 29,580 Units) and Stock Options (according to the Company’s records,
62,954 Options) will vest on the Retirement Date.
 
(iv)          You may exercise Your vested Stock Options, including but not
limited to those referenced in ¶ 1.b.(iii) of this Agreement, on or before June
30, 2014 or on or before the normal expiration date of such Options, whichever
occurs first.
 
(v)           Regarding Your Performance Based Units (according to the Company’s
records, 15,638 Units), the Company will allow You to continue to earn/vest into
those Units according to the Performance Based Restricted Stock Unit Award
Agreement (including the provisions regarding payment after a Change of Control
of the Company) as if Your employment continued through the date of
earning/vesting of any such Unit.
 
2.             You agree:
 
a.             In connection with Your retirement as President and Chief
Executive Officer, You will resign Your position as a Director of the Company
and of any of the Company Affiliates (as defined herein), effective on the
Retirement Date.
 
b.            To the maximum extent permitted by law and without exception, You
through your signature on this Agreement release and waive any and all claims,
demands, or causes of action (collectively “claims”) known or unknown, suspected
or unsuspected, that, as of the date You sign this Agreement, You have or could
have against the Company and/or any or all of its current and/or former
affiliated, related, or subsidiary corporations or entities, current and/or
former directors, current and/or former officers, current and/or former
fiduciaries, current and/or former employees, current and/or former agents,
current and/or former successors, current and/or former assigns (collectively
herein “the Company Affiliates”), all to the maximum extent permitted by law and
without reservation, including but not limited to any and all claims related to
the conclusion of Your employment with the Company.
 
c.             The claims released and waived under this Agreement include, but
are not limited to, any and all claims You and/or anyone acting on Your behalf
hold or own or have at any time before the date You sign this Agreement held or
owned against the Company and/or the Company Affiliates, including but not
limited to, to the maximum extent permitted by law, claims under any federal
and/or state Constitution; claims under any federal, state, and/or local common
law, including but not limited to claims sounding in tort and/or contract;
claims under any federal, state, and/or local public policy; claims under any
federal, state, and/or local statute, regulation, ordinance, or other
legislative or administrative enactment, including but not limited the Employee
Retirement Income Security Act, the Family and Medical Leave Act, and any state
wage payment act (including but not limited to the Missouri Wage Payment Act
and/or the Kansas Wage Payment Act); claims for workers’ compensation
retaliation and/or discrimination; claims for discrimination (including
harassment) and/or retaliation under any federal, state, and/or local law,
including but not limited to 42 U.S.C. § 1981, Title VII of the Civil
 
 
- 2 -

--------------------------------------------------------------------------------

 

Rights Act of 1964, the Civil Rights Act of 1991, the Americans with
Disabilities Act, the Age Discrimination in Employment Act, the Rehabilitation
Act, the Genetic Information Nondiscrimination Act, the Missouri Human Rights
Act, the Kansas Act Against Discrimination, the Kansas Age Discrimination in
Employment Act, and/or any other federal, state, and/or local statute,
regulation, ordinance, or other legislative or administrative enactment; and
claims under any practice and/or policy of the Company, including but not
limited to any bonus, health, stock option, retirement, and/or benefit plan of
the Company and/or any of the Company Affiliates.
 
Note 1:  The foregoing Release does not include any claims that You cannot
release or waive by law, including but not limited to the right to file a charge
with or participate in an investigation conducted by certain government
agencies. However, You are releasing and waiving any right to any monetary
recovery should any government agency (such as the Equal Employment Opportunity
Commission) pursue any claims on Your behalf.


Note 2:  Nothing in the foregoing Release is intended to limit or restrict (a)
Your right to challenge the validity of this Agreement as to claims and rights
asserted under the Age Discrimination in Employment Act or (b) Your right to
enforce this Agreement.
 
d.             The Company advised You/hereby advises You to consult with
independent legal counsel regarding the tax treatment of any payments or
benefits under this Agreement. In addition, neither the Company nor its
Directors, officers, employees, or advisors has made any representations or
warranties to You regarding the tax treatment of any payments or benefits under
this Agreement, and none of them shall be liable for any taxes, interest,
penalties, or other amounts owed by You; provided, however, that ¶ 14.j. of Your
Employment Agreement shall continue to apply to all compensation payable under
this Agreement. Finally, any consideration provided under this Agreement shall
be subject to any and all applicable deductions and withholdings and shall be
reported by the Company on a form W-2 or 1099, as appropriate.
 
e.             You agree You remain bound by the Confidentiality Agreement You
signed during Your employment with the Company (attached hereto as Exhibit 1).
 
f.             You shall (i) through the Retirement Date and thereafter provide
reasonable cooperation to the Company at the Company’s expense in winding up
Your work for the Company and transfer that work to individuals as designated by
the Company and (ii) reasonably cooperate with the Company in any investigation
or litigation/future investigation or litigation as requested by the Company.
 
g.             You hereby reiterate Your agreement to the provisions of the
Restrictive Covenant Agreement You signed with the Company (attached hereto as
Exhibit 2), including but not limited to the following:
 
(i)            For 2 years after the Retirement Date, You will not directly or
indirectly, whether for Your benefit or for the benefit of a third party,
recruit, solicit, or induce, or attempt to recruit, solicit, or induce:  (1)
anyone employed by the Company to terminate employment with, or otherwise cease
a relationship with,
 
 
- 3 -

--------------------------------------------------------------------------------

 

the Company; or (2) anyone employed by the Company at any time during the
immediately preceding 12 months to provide services of any kind to a competitor
of the Company. You further agree that, in the event any individual within the
groups defined by (1) and (2) of this ¶ 2.g.(i) approaches You about providing
services to a competitor of the Company, You shall reject such approach and not
hire/otherwise engage/supervise such individual.
 
(ii) For 2 years after the Retirement Date, You will not directly or indirectly
solicit, divert, or take away, or attempt to solicit, divert, or take away, the
business or patronage of any of the clients, customers, or accounts, or
prospective clients, customers, or accounts, of the Company. You further agree
You will not, for the period specified in this ¶ 2.g.(ii), do business in any
way with any entity covered by this ¶ 2gj.(ii).
 
(iii) For 2 years after the Retirement Date, You will not directly or indirectly
compete with the business of the Company (which is (a) the production and
marketing of salt, sulfate of potash, and magnesium chloride and (b) records
retention). This agreement not to compete means You will not, among other
things, whether as an employee, independent contractor, consultant, owner,
officer, director, stockholder, partner, or in any other capacity (1) be
affiliated with any business competitive with the Company; (2) solicit orders
for any product or service that is competitive with the products or services
provided by the Company; or (3) accept employment with a business that sells or
buys products or services competitive with the products or services of the
Company.
 
Note:  This ¶ 2.g. is intended only to restate the obligations to which You
agreed in the Restrictive Covenant Agreement attached hereto as Exhibit 2.
Accordingly, any conflict between this ¶ 2.g. and the Restrictive Covenant
Agreement shall be resolved according the terms of the Restrictive Covenant
Agreement and the intent of that Restrictive Covenant Agreement.
 
h.             You will not disparage in any way or make negative comments of
any sort about the Company or any of the Company Affiliates, their customers,
and/or their vendors, whether orally or in writing and whether to a third party
or to an employee of the Company and/or the Company Affiliates. Similarly, the
senior officers and members of the Board of Directors of the Company will not
disparage in any way or make negative comments of any sort about You or Your
employment with the Company, whether orally or in writing and whether to a third
party or to an employee of the Company and/or the Company Affiliates.
 
i.              You will return to the Company on or before the Retirement Date
any business records or documents relating to any activity of the Company and/or
any of the Company Affiliates, including but not limited to files, records,
documents, plans, drawings, specifications, equipment, software, pictures, and
videotapes, whether prepared by You or not.
 
 
- 4 -

--------------------------------------------------------------------------------

 

j.           You agree that You are not entitled under any other agreement with
the Company to receive any consideration other than or in addition to that which
You are receiving under this Agreement.


k.           Regarding the Age Discrimination in Employment Act waiver
referenced in ¶ 2.c., You agree:
 
(i)            You received the Agreement containing that waiver on September
26, 2012.
 
(ii)           You have 21 calendar days after the date You received the
Agreement containing that waiver to execute it (although though You may execute
it sooner if You wish).
 
(iii)          You have been advised/are hereby advised to consult with
independent legal counsel before signing the Agreement containing that waiver.
 
(iv)          You may revoke the Age Discrimination in Employment Act waiver
within 7 calendar days after You sign the Agreement containing it by returning
written revocation in that time to the Company (c/o Jeffrey D. Hanslick, Husch
Blackwell LLP, 4801 Main Street, Suite 1000, Kansas City, MO 54112) via
certified mail, in the event of which the rest of this Agreement shall remain
valid and enforceable, except as otherwise provided herein.
 
(v)           The Age Discrimination in Employment Act waiver is effective and
enforceable on the 8th calendar day following the date You sign the Agreement,
provided You do not earlier revoke the waiver as provided in this paragraph.
 
Note: If You revoke the Age Discrimination in Employment Act waiver, then You
will not be eligible to receive Your 2012 performance based incentive
compensation, unless You execute and do not revoke a Company-approved Final
Release and Waiver of Claims on or before the Retirement Date.
 
l.              You have read this Agreement, understand its terms, and sign it
voluntarily of Your own free will and upon advice of independent legal counsel
(at Your option), without coercion or duress, and with full understanding of its
significance and binding effect.
 
3.           In addition to the foregoing, the parties agree:
 
a.             Neither the existence of this Agreement nor anything in this
Agreement shall constitute an admission of any liability on the part of You, the
Company, or any of the Company Affiliates, the existence of which liability the
parties expressly deny.
 
b.             Except as provided herein, this Agreement contains the entire
agreement between You and the Company with respect to the matters contemplated
hereby, and no modification or waiver of any provision of this Agreement will be
valid unless in writing and signed by You and the Company; provided, however,
that except as specifically
 
 
- 5 -

--------------------------------------------------------------------------------

 

modified by this Agreement, the provisions of Your Employment Agreement and
Change in Control Severance Agreement shall remain in full force and effect
through the Retirement Date and/or as otherwise provided in those Agreements
after the Retirement Date.
 
c.             This Agreement shall be construed in accordance with the laws of
the State of Kansas. Any and all legal proceedings related to this Agreement,
other than those to enforce the Confidentiality Agreement attached as Exhibit 1
or the Restrictive Covenant Agreement attached as Exhibit 2, shall be resolved
in accordance with the procedure set forth in ¶ 12 of the Employment Agreement.
 
d.             This Agreement may be executed in any number of counterparts,
each of which shall be deemed to be an original and all of which shall
constitute together one and the same Agreement.
 
e.             They are not relying on any representation of any other party not
contained herein and that, in the event of any dispute concerning this
Agreement, the parties shall be considered joint authors and no provision shall
be interpreted against any party because of alleged authorship.
 
f.              This Agreement is binding on and inures to the benefit of the
Company’s successors and assigns and Your heirs and assigns, and the Company may
assign this Agreement, including, but not limited to, the prohibitions in
paragraph 2.g. and the separate agreements attached hereto as Exhibits 1 and 2.


g.             This Agreement shall not be strictly construed by or against
either party, it being the parties’ intent that this Agreement shall be
interpreted as reasonable and so as to enforce the parties’ intent and to
preserve this Agreement’s purpose.


IN WITNESS WHEREOF, the parties execute this Agreement on the day and year
indicated below.
 


Date:
10/1/12   /s/ Angelo C Brisimitzakis      
Angelo C. Brisimitzakis
                   
`
   
On Behalf of the Company:
                   
Date:
10/1/12  
By:
/s/ Bradley J. Bell                
Title:
Chairman, Compensation Committee

 
 
- 6 -

--------------------------------------------------------------------------------

 
 
Exhibit 1
 
CONFIDENTIALITY AND ASSIGNMENT OF INVENTION AGREEMENT


This CONFIDENTIALITY AND ASSIGNMENT OF INVENTION AGREEMENT (“Agreement”) is by
and between Angelo C. Brisimitzakis (“Employee”) and Compass Minerals
International, Inc., by and on behalf of itself and any parent companies,
successor companies, affiliated companies, and assigns (hereinafter referred to
collectively as “Company”).
 
Confidentiality
 
For purposes of this Agreement, “Confidential Information” includes all
information and know-how, whether or not in writing and in whatever form
(including electronic, e-mail, and/or disk form), concerning Company or its
clients or the business or financial affairs of Company or of its clients.  By
way of illustration, but not limitation, Confidential Information may include
inventions, products, processes, methods, techniques, formulas, compositions,
compounds, projects, developments, plans, research data, financial data,
personnel data, computer programs, and clients, referral sources, and supplier
lists.
 
During Employee’s employment with Company and thereafter, Employee shall not --
without prior written consent of Company -- disclose or otherwise disseminate
any Confidential Information to third parties or use Confidential Information
for any purpose other than carrying out the terms of Employee’s engagement by
Company.
 
Other than in the ordinary course of Company’s business, Employee shall not --
without prior written consent of Company -- directly or indirectly copy, take,
or remove from Company’s premises any Confidential Information in any form
(including electronic, e-mail, and/or disk form)
 
At the request of Company or upon the termination of Employee’s employment with
Company for any reason, Employee shall immediately return and surrender to
Company originals and all copies (including e-mails) of any Company property,
including but not limited to any Confidential Information.
 
Assignment of Inventions
 
Employee hereby assigns to Company all right, title, and interest Employee may
have in any invention, writing, idea, discovery, or improvement (including any
copyrights) made or conceived by Employee relating to, arising out of, emanating
from, or discovered in connection with the work performed by Employee as an
employee of Company or through utilization of Company owned equipment.  Employee
agrees to cooperate with Company in obtaining U.S. and Foreign Letters Patent or
other appropriate intellectual property protections for any such invention,
discovery, or improvement at Company’s expense, and will execute any appropriate
instruments of assignment, patent or copyright registration applications, or
other documents at the request of Company.  Employee also agrees to report in
writing the details of every such invention, writing, idea, discovery, or
improvement (whether patentable or not).
 
General Provisions
 
Notwithstanding any authority to the contrary:  (1) Kansas law shall govern
interpretation/enforcement of this Agreement; (2) any action to enforce this
Agreement shall be initiated and proceed in the state/federal courts in the
State of Kansas; (3) Company shall have the right to injunctive relief to
restrain or enjoin any actual or threatened breach of the provisions of this
Agreement; (4) in the event of any actual or threatened breach, Company shall,
to the maximum extent allowed, have the right to suspend bonus payments,
benefits, and/or any exercise of stock options; and (5) if Company prevails in a
legal proceeding to enforce this Agreement, then Company shall be entitled to
recover its costs and fees incurred, including its attorney’s fees, expert
witness fees, and out-of-pocket costs, in addition to any other relief it may be
granted.
 
The terms of this Agreement are severable.  The obligations in this Agreement
survive the termination, for any reason whatsoever, of Employee’s employment
with Company (regardless of who initiates such termination).  The obligations in
this Agreement also survive the promotion, transfer, demotion, and/or other
change to the terms/conditions of Employee’s employment, regardless of reason,
and shall thereafter remain in full force and effect.

 

5/11/06   /s/ Angelo C. Brisimitzakis
Date
 
Employee Signature
          Angelo C. Brisimitzakis    
Print Name

 
 
 

--------------------------------------------------------------------------------

 
 
Exhibit 2


RESTRICTIVE COVENANT AGREEMENT


This RESTRICTIVE COVENANT AGREEMENT ("Agreement") is by and between Angelo C.
Brisimitzakis ("Executive") and Compass Minerals International, Inc. by and on
behalf of itself and any parent companies, successor companies, affiliated
companies, and assigns (hereinafter referred to collectively as "Company").


In consideration of the employment/continued employment of Executive by Company
and as a condition of Executive's eligibility for a Change In Control Severance
Agreement, Executive agrees as follows.


1.
NON-SOLICITATION AGREEMENT.



a. ACKNOWLEDGMENTS. Executive acknowledges Company's confidential/trade secret
information and relationships with its customers, clients, employees, and other
business associations are among Company's most important assets. Executive
further acknowledges that, in his employment with Company, he will have access
to such information/relationships and be responsible for developing and
maintaining such information/relationships.


b. NON-SOLICITATION OF EMPLOYEES. Executive agrees that, during Executive's
employment with Company and for 2 years after termination of Executive's
employment with Company for any reason (regardless of who initiates such
termination), Executive will not directly or indirectly, whether for Executive's
benefit or for the benefit of a third party, recruit, solicit, or induce, or
attempt to recruit, solicit, or induce: (1) anyone employed by Company to
terminate employment with, or otherwise cease a relationship with, Company; or
(2) anyone employed by Company at any time during the immediately preceding 12
months to provide services of any kind to a competitor of Company. Executive
further agrees that, in the event any individual within the groups defined by
(1) and (2) of this paragraph 1.b. approaches Executive about providing services
to a Company competitor, Executive shall reject such approach and not
hire/otherwise engage/supervise such individual.


c. NON-SOLICITATION OF CUSTOMERS. Executive agrees that, during Executive's
employment with Company and for 2 years after termination of Executive's
employment with Company for any reason (regardless of who initiates such
termination), Executive will not directly or indirectly solicit, divert, or take
away, or attempt to solicit, divert, or take away, the business or patronage of
any of the clients, customers, or accounts, or prospective clients, customers,
or accounts, of Company. Executive further agrees he will not, for the period
specified in this paragraph 1.c., do business in any way with any entity covered
by this paragraph 1.c.


2.
NON-COMPETITION AGREEMENT



a. ACKNOWLEDGMENTS. Executive acknowledges Company's confidential/trade secret
information and relationships with its customers, clients, employees, and other
business associations are among Company's most important assets. Executive
further acknowledges that, in his employment with Company, he will have access
to such information/relationships and be responsible for developing and
maintaining such information/relationships.


B. RESTRICTION ON COMPETITION. Executive agrees that, during

 
Page 1

--------------------------------------------------------------------------------

 


Executive's employment with Company and for 2 years after termination of
Executive's employment with Company for any reason (regardless of who initiates
such termination), Executive will not directly or indirectly compete with the
business of Company. This agreement not to compete means Executive will not,
among other things, whether as an employee, independent contractor, consultant,
owner, officer, director, stockholder, partner, or in any other capacity (1) be
affiliated with any business competitive with Company; (2) solicit orders for
any product or service that is competitive with the products or services
provided by Company; or (3) accept employment with a business that sells or buys
products or services competitive with the products or services of Company.


3.
GENERAL PROVISIONS.



a. LEGAL AND EQUITABLE RELIEF. Executive specifically acknowledges and agrees
that, in interpreting/enforcing this Agreement, a court should honor the
parties' intent to the maximum extent possible. As such, Executive specifically
acknowledges and agrees (1) the restrictions in paragraphs 1-2 are necessary for
the protection of the legitimate business interests, goodwill, and Confidential
Information of Company; (2) the duration and scope of the restrictions in
paragraphs 1-2 are reasonable as written; (3) in any action to enforce this
Agreement, Executive shall not challenge the restrictions in paragraphs 1-2 as
unenforceable; (4) if a court of competent jurisdiction determines the
restrictions in paragraphs 1-2 are overbroad, then such court should modify
those restrictions so as to be enforceable rather than void the restrictions
regardless of any law or authority to the contrary, it being the parties' intent
in this Agreement to restrain unfair competition; and (5) in the event of any
actual or threatened breach, Company shall, to the maximum extent allowed, have
the right to suspend bonus payments, benefits, and/or any exercise of stock
options. Executive further specifically acknowledges and agrees any breach of
paragraphs 1-2 will cause Company substantial and irrevocable damage and,
therefore, in addition to such other remedies that may be available, including
the recovery of damages from Executive, Company shall have the right to
injunctive relief to restrain or enjoin any actual or threatened breach of the
provisions of paragraphs 1-2. Executive further specifically acknowledges and
agrees that, if Company prevails in a legal proceeding to enforce this
Agreement, then Company shall be entitled to recover its costs and fees
incurred, including its attorney's fees, expert witness fees, and out-of-pocket
costs, in addition to any other relief it may be granted.


b. SEVERABILITY. The terms and provisions of this Agreement are severable in
whole or in part. If a court of competent jurisdiction determines any term or
provision of this Agreement is invalid, illegal, or unenforceable, then the
remaining terms and provisions shall remain in full force and effect.


c. ASSIGNMENT. Executive may not assign this Agreement. Company may assign this
Agreement in its discretion, including but not limited to any parent/subsidiary
company or successor in interest to the business, or part thereof, of Company.


d. GOVERNING LAW AND CONSENT TO JURISDICTION. Interpretation/enforcement of this
Agreement shall be subject to and governed by the laws of the State of Kansas,
irrespective of the fact that one or both of the parties now is or may become a
resident of a different state and notwithstanding any authority to the contrary.
Executive hereby expressly submits and consents to the exclusive personal
jurisdiction and exclusive venue of the federal and state courts of competent
jurisdiction in the State of Kansas, notwithstanding any authority to the
contrary. Executive further agrees

 
Page 2

--------------------------------------------------------------------------------

 


that, in any action to interpret/enforce this Agreement, Executive will not
challenge the provisions of this paragraph 3.d.


e. NO CONFLICTING AGREEMENTS. Executive represents to Company (1) there are no
restrictions, agreements, or understandings whatsoever to which Executive is a
party that would prevent or make unlawful Executive's execution or performance
of this Agreement or employment with Company and (2) Executive's execution of
this Agreement and employment with Company does not constitute a breach of any
contract, agreement, or understanding, oral or written, to which Executive is a
party or by which Executive is bound.


f. DISCLOSURE OF AGREEMENT. In the event Company has reason to believe Executive
has breached or may breach this Agreement, Executive agrees Company may disclose
this Agreement, without risk of liability, to a current or prospective employer
of Executive or other business entity.


g. SURVIVAL. The obligations contained in this Agreement shall survive the
termination, for any reason whatsoever, of Executive's employment with Company
(regardless of who initiates such termination) and shall thereafter remain in
full force and effect as written. The obligations contained in this Agreement
shall also survive the promotion, transfer, demotion, and/or other change to the
terms/conditions of Executive's employment, regardless of reason, and shall
thereafter remain in full force and effect as written.


h. NATURE OF AGREEMENT. This Agreement constitutes the entire agreement between
the parties with respect to its subject matter and supersedes all prior
agreements or understandings, if any, between the parties with respect to such
matters. This Agreement may be modified or amended only by an agreement in
writing signed by both parties. This is not an employment agreement. Executive's
employment with Company is and shall be at will for all purposes, except as
otherwise provided in Executive's Employment Agreement.


i. NO WAIVER. The failure of either party to insist on the performance of any of
the terms or conditions of this Agreement, or failure to enforce any of the
provisions of this Agreement, shall not be construed as a waiver or a
relinquishment of any such provision. Any waiver or failure to enforce on any
one occasion is effective only in that instance, and the obligations of either
party with respect of any provision in this Agreement shall continue in full
force and effect.


IN WITNESS WHEREOF, Company and Executive have executed this Agreement as of the
date and year first above written.


EXECUTIVE:
ON BEHALF OF COMPANY:            
/s/ Angelo C. Brisimitzakis
By: 
/s/ David J. D'Antoni
Angelo C. Brisimitzakis
 
David J. D'Antoni, Director and Chair,
    Compensation Committee





Approved by the Board of Directors on the 11th day of May, 2006.
 
 
Page 3

--------------------------------------------------------------------------------